Opinion filed July 30, 2009




                                              In The


   Eleventh Court of Appeals
                                          ____________

                                      No. 11-09-00068-CR
                                          __________

                      MAKAYLA ARCHELE TRYON, Appellant

                                                 V.

                                 STATE OF TEXAS, Appellee


                              On Appeal from the 238th District Court

                                      Midland County, Texas

                                  Trial Court Cause No. CR34713


                              MEMORANDUM OPINION
       Makayla Archele Tryon entered a plea of guilty to the offense of possession of cocaine.
Pursuant to the plea bargain agreement, the trial court convicted her of the offense, assessed her
punishment at confinement for ten years and a $1,000 fine, and suspended the imposition of the
sentence placing her on community supervision for five years. We dismiss the appeal.
       At trial, appellant was represented by retained counsel. Under the advice of counsel, she
entered into a plea bargain agreement waiving her right to appeal. She later hired subsequent counsel
to represent her on a motion for new trial and on appeal. Appellate counsel filed in this court a
motion to withdraw on the grounds that he had had no contact with appellant.
       Pursuant to our order dated June 18, 2009, the trial court conducted a hearing and entered the
following findings:
       1. appellant has abandoned her appeal;
       2. appellant has failed to keep in touch with her retained counsel;
       3. appellant is not indigent; and
       4. appellant has waived her right to appeal.
       Appellant has failed to file either the clerk’s record or the reporter’s record on the merits.
This failure appears to be due to appellant’s actions. Appellant has waived her right to appeal, and
the trial court has found that she has abandoned her appeal.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                               PER CURIAM


July 30, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2